       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 NEFTALI IRIZARRY                     :
     Plaintiff,                       :
                                      :        No. 19-cv-922 (VLB)
       v.                             :
                                      :
 HNS MANAGEMENT COMPANY,              :         March 29, 2021
 INC.                                 :
      Defendant.                      :
                                      :
                                      :
                                      :

  MEMORANDUM OF DECISION GRANTING DEFENDANT HNS MANAGEMENT
        COMPANY, INC.’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff Neftali Irizarry alleges that Defendant HNS Management Company,

an operator for the state bus system, discriminated against him on account of his

disability when it terminated him from his position as a passenger bus driver while

on an extended medical leave. [Dkt. 1 (Compl.)](count one). Plaintiff also alleged

violations of the Family Medical Leave Act, 29 U.S.C. § 2612, et seq., (“FMLA”) but

withdrew these claims on summary judgment. [Dkt. 35-1 (Pl. Mem. in Opp’n) at 1-

2]. The parties agree on most of the essential facts. The issue on summary

judgment hinges on whether there was a suitable vacant position available at the

time Plaintiff requested a transfer as an accommodation for his disability. Because

there is no genuine issue of material fact that there were no suitable vacant

positions after he made an accommodation request following his March 27, 2018

fitness for duty examination, the Defendant is entitled to summary judgment.




                                          1
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 2 of 20




                                    Background


      The following facts are taken from the Local Rule 56 statements of material

facts and evidence cited by the parties. The facts are read in the light most

favorable to the non-movant, Mr. Irizarry. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986).


      Plaintiff was hired by the Defendant as a bus operator in 2014. [Dkt. 32-22

(Def. Local Rule 56(a)(1) Statement of Material Facts) ¶ 1](admitted). As a condition

of employment, Plaintiff was required to hold the requisite Connecticut Commercial

Driver’s License and maintain an up to date Medical Examiner’s Certificate per

federal transportation regulations.     [Id. ¶ 3](admitted). As a condition of

employment and upon return to work from a leave of absence for an illness or

injury, Defendant required bus operators to undergo a physical examination to

ensure that the are medically qualified to safely operate a bus. [Id. ¶ 5](admitted).

Operation of a bus requires manual dexterity including extensive use of the hands

and fingers for grasping the steering wheel, using turn signals and other

equipment. [Id. ¶ 4](admitted).


      On September 11, 2017, Plaintiff sustained a serious injury to his right ring

finger outside of work, which required surgery to reconstruct the tendons. [Id. ¶

6](admitted). Plaintiff alerted Defendant to the injury the next day. [Id. ¶

7](admitted). Defendant sent Plaintiff FMLA paperwork for completion by his

clinicians, which he returned. [Id.]. The medical certification form states that

plaintiff is unable to use his right hand and that the condition was expected to last


                                         2
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 3 of 20




three to six months. [Dkt. 32-7, Def. Ex. 6 (FMLA Medical Certification, 9/19/2017];

[Def. 56(a)(1) Statement ¶ 9](admitted).


       Additionally, Plaintiff spoke with Dylia Turley, a Superintendent             of

Transportation, a few days after the accident and explained that he needed surgery

and would be out indefinitely. [Def. 56(a)(1) Statement ¶ 8](admitted); [Dkt. 32-14,

Def. Ex. 13 (Turley Aff.) ¶ 2](identifying Turley’s position). On or around September

15, 2017, Plaintiff received a letter detailing his available sick time and short-term

disability benefits and the information he was required to provide to the Defendant

regarding his condition. [Def. 56(a)(1) Statement ¶ 9](admitted); [Dkt. 32-9, Def. Ex.

8 (Sept. 15, 2017 ltr.)].


       Plaintiff avers that Defendant failed to notify him that his request for medical

leave was approved and designated as FMLA leave. [Dkt. 35-3 (Pl. Local Rule

56(a)(2) Statement) ¶ 10]. The Court need not resolve the issue of whether Plaintiff

was informed of his FMLA rights because Plaintiff withdrew his FMLA claims and

it is undisputed that Plaintiff received a total of sixteen weeks of medical leave .

[Def. 56(a)(1) Statement ¶ 14] (admitted).1 The parties agree that Plaintiff’s medical

leave under the FMLA and Connecticut law expired on January 2, 2018, which

Plaintiff understood at the time. [Id. ¶¶ 13-14] (admitted). That day, Plaintiff

submitted a letter from his physician stating that Plaintiff should remain out of work




1In general, a qualified employee is eligible for 12 work weeks of medical leave
per year under the FMLA. 29 U.S.C. § 2612(a)(1). Under Connecticut law, a
qualified employee is eligible for 16 work weeks of medical leave during a two-
year period. Conn. Gen. Stat. § 31-51ll.
                                           3
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 4 of 20




until February 16, 2018 and that he would be reevaluated. [Id.](admitted); [Dkt. 22-

10, Def. Ex. 9 (Jan. 2, 2018 ltr)].


       Defendant granted Plaintiff’s implied request for an extension of his medical

leave and awaited the results of Plaintiff’s clinical reevaluation before determining

whether he was medically disqualified from performing his job. [Def. 56(a)(1)

Statement ¶ 14](admitted). Blendi Nako, another Superintendent of Transportation,

sent a letter to Plaintiff dated February 6, 2018, which informed Plaintiff that he

exhausted all available sick time and medical leave. [Id. ¶ 15](admitted); [Dkt. 32-2

(Nako Aff.) ¶2] (explaining Nako’s position); [Dkt. 32-11, Def. Ex. 10 (Feb. 6, 2018

ltr)]. The letter explains that its purpose is “…to give you advance notice that your

employment status will be changed to 'Medical Disqualification' unless you are

medically cleared to return to work within a reasonable amount of time.” [Def. Ex.

10]. The letter set a deadline of February 20, 2018 to provide medical documentation

stating when Plaintiff would be able to return to work with full, unrestricted duties.

[Id.]. The letter states “You may be considered for other positions with CTtransit

provided you are qualified to perform the duties of the position.” [Id.]. The letter

references and includes a copy of Defendant’s policy titled, “REASONABLE

ACCOMMODATION POLICY UNDER THE AMERICANS WITH DISABILITIES POLICY

(ADA),” (sic) which itself includes a blank accommodations request form. [Id.].

Plaintiff received the letter on February 6, 2018. [Def. 56(a)(1) Statement ¶

15](admitted).


       On February 23, 2018, Plaintiff submitted a letter from his physician which

stated that he could return to full duty from that physician’s perspective, but the

                                          4
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 5 of 20




physician referred Plaintiff for a functional capacity test to evaluate his injured

finger. [Id. ¶ 16](admitted); [Dkt. 32-12, Def. Ex. 11 (Feb. 23, 2018 ltr.)]. Plaintiff

testified that he was unable to have the functional capacity test performed because

it was not covered by his health insurance. [Dkt. 35-4, Pl. Ex. 1 (Irizarry Depo.) at

109:09-109:17]. Defendant referred Plaintiff to the St. Francis Care Center for

Occupational Health for a return to work physical. [Def. 56(a)(1) Statement ¶

18](admitted). The examination included the Minnesota Manual Dexterity Test,

which Plaintiff previously had to complete during his pre-employment physical

examination. [Id. ¶ 18](admitted). Plaintiff passed the physical examination except

for the dexterity test. [Id. ¶ 19](admitted); [Dkt. 32-13, Def. Ex. 12 (Mar. 27, 2018,

Return to Work Exam. Recommd.)]. The physician assistant who evaluated Plaintiff

checked a box on the form indicating Plaintiff was “Not medically qualified for the

prospective job for which he/she has been examined.” [Def. Ex. 12 at 1]. The

physician assistant determined that Plaintiff’s grip strength and range of motion of

two of his fingers was diminished. [Id. at 2]. He opined that “I do not believe the

patient can return to his normal job as a bus driver because of the lack of adequate

grip strength and ability to turn the wheel. I did tell him that I thought he should

attempt to do alternative jobs such as moving vehicles in the lot and washing them

but without passengers.” [Id.].


      After the March 27, 2018 examination, Plaintiff contacted Dylia Turley to

inquire about other positions. [Id.]. Plaintiff testified that he inquired generally

about other positions “As long as it was within Connecticut’s Transit…I told her I

could do anything. The doctor said I could do anything; but drive without


                                          5
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 6 of 20




passengers.” [Pl. Ex. 1 (Irizarry Depo.) at 118:15-118:19]. Ms. Turley then contacted

Mark Fallon, the transportation division manager for Hartford, regarding alternative

positions. [Def. 56(a)(1) Statement ¶ 20](admitted). Plaintiff testified that Ms. Turley

told him that she was in contact with the maintenance department that oversees

cleaning buses and that he spoke with her three times. [Pl. Ex. 1 (Irizarry Depo.) at

47:01-47:21].


      Plaintiff also filed a copy of a completed accommodations request form,

dated March 29, 2018, which states that “I can pretty much do everything but drive

with passengers on board.” [Dkt. 35-10, Pl. Ex. 7 (Accommodations Request form)].

Defendant denies receiving the form. [Dkt. 38 (Def. Repl. Br.) at 2, n. 1]. Whether or

not the document was sent is immaterial because the Defendant acknowledges that

Plaintiff made the same request orally to Ms. Turley.


      The parties dispute whether Mr. Fallon contacted Ms. Turley regarding the

availability of an alternative position for Plaintiff. [Pl. 56(a)(2) Statement ¶ 20]. The

Defendant    argues that Mr. Fallon contacted Jacinto Torres, Director of

Maintenance/Equipment, to identify an appropriate alternative position, but none

were available. [Def. 56(a)(1) Statement ¶ 21]. Plaintiff argues that Ms. Turley

testified that Mr. Fallon never responded to her inquiry regarding whether there

were open positions for Plaintiff. [Dkt. 35-5, Pl. Ex. 2 (Turley Depo.) at 23:18-25:10].

Reviewing Ms. Turley’s deposition testimony and Mr. Torres’s affidavit [Dkt. 22-15,

Def. Ex. 14 (Torres Aff.)] reveals that there is no dispute: Ms. Turley made the

inquiry to Mr. Fallon, who in turn inquired with Mr. Torres about available positions,

but then failed to follow up with Ms. Turley after he learned that there were no

                                           6
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 7 of 20




available vacancies. Ms. Turley testified that she relied on Mr. Fallon to determine

whether there were any suitable positions for Plaintiff because he had decision

making authority. [Pl. Ex. 2 (Turley Depo.) at 29:05-29:13].


       Mr. Torres and Mr. Fallon determined that, based on Plaintiff’s physical

limitations, that he could not work as a cleaner because the position would require

him to operate a bus in the facility, which they felt would pose a safety risk. [Def.

Ex. 14 (Torres Aff.) ¶ 4]. Plaintiff testified that, in his experience, some cleaners do

not move buses. [Dkt. 32-6, Def. Ex. 5 (Irizarry Depo.) 118:20-118:25]. However,

there is no evidence that a cleaner position was available after Plaintiff requested

consideration for an alternative position. Plaintiff testified that he never saw a

posting for a cleaner position and never applied for the position. [Id. at 119:25-

120:04]. Mr. Torres’s affidavit states: “We determined that there were no positions

for which he would be medically cleared and qualified for at that time. Even if a

Cleaner position became available, it required moving and operating the buses in

the facility.” [Def. Ex. 14 (Torres Aff.) ¶ 4](emphasis added). Thus, Mr. Fallon’s

inquiry into a potential assignment to a cleaner position was prospective in the

event of a vacancy which never arose.


       Blendi Nako was aware that Plaintiff could perform jobs that did not require

him to operate a bus with passengers and testified that he contacted Mr. Fallon and

Jocelyn McDonald in human resources to determine if other positions were

available for the Plaintiff. [Pl. 56(a)(2) Statement ¶ 8](citing Dkt. 35-6, Pl. Ex. 3 (Nako

Depo.) at 25]. Mr. Nako testified that he informed Plaintiff of his contact with Mr.

Fallon, but Mr. Nako did not independently search for available openings. [Id. at

                                            7
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 8 of 20




25:17-26:12]. Mr. Nako testified that Mr. Fallon told him there were no available

openings in maintenance. [Id. at 26:17-26:25]. Ms. McDonald testified that she has

no recollection of Mr. Nako or anyone else contacting her regarding Plaintiff’s

availability for an alternative position. [Dkt. 35-7, Pl. Ex. 4 (McDonald Depo.) at

11:14-12:09]. Ms. McDonald never searched for an alternative position for Plaintiff.

[Id. at 12:03-12:07].


       The parties dispute when Plaintiff was first made aware of available

openings. Plaintiff’s testimony is inconsistent on this issue. After acknowledging

that he was aware of jobs being posted on Defendant’s website, he was asked “And

you were given almost monthly notices from Connecticut Transit of available

positions, correct?”, to which he responded “Whenever they came, you know.” [Pl.

Ex. 1 (Irizarry Depo.) at 119:13-119:20]. Plaintiff testified that he reviewed the

postings as they were received in the mail, but that “…I wasn’t qualified for it.

There was no (sic) any for my qualifications.” [Id. at 119:21-119:24].


       During discovery, Defendant produced job postings available as of March 9

and March 23, 2018. [Dkt. 35-11, Pl. Ex. 8 (Employment Opportunities)]. Plaintiff

identified two open positions for which he argues he was qualified but was not

informed of: Traffic Specialist and Money Counter. [Pl. Mem in Opp’n at 3-4, 10-11].

Plaintiff testified that he was familiar with the job duties of a traffic specialist

because he observed them on his route. [Pl. Ex. 1 (Irizarry Depo.) at 188:09-188:25].

He described watching them tracking passenger data on a tablet. [Id.]. The position

requires “[o]ne year of full-time office experience with emphasis on figures and

accurate record keeping,” and the candidate “must be able to make arithmetic

                                          8
        Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 9 of 20




computations     rapidly   and   accurately     using   calculators   and hour/minute

machines,” and be “proficient in software programs.” [Pl. Ex. 8 at 4]. The March 9,

2018 employment opportunities page indicates that the position was posted on

February 15, 2018 and the position does not appear on the employment

opportunities list two weeks later. [Pl. Ex. 8]. The money counter position was

posted on March 23, 2018 and requires “two years of full-time experience with an

emphasis on figures and accurate record keeping or bookkeeping.” [Id. at 7].

Plaintiff testified that he never had a job that involved keeping figures or accurate

record keeping. [Dkt. 38, Def. Repl. Br., Ex. A (Irizarry Depo.) at 190:06-190:08].


      Plaintiff did not communicate with the Defendant in May, June, or July of

2018. [Def. 56(a)(1) Statement ¶ 25](admitted). Plaintiff looked for other employment

in June and July 2018 and applied for unemployment benefits. [Id.]. Apart from his

request for consideration for any other vacancy, Plaintiff did not apply for any open

positions on the career page of the Defendant’s website. [Def. 56(a)(1) Statement ¶

26](admitted). During this time, Plaintiff was not formally terminated and continued

to receive employer-sponsored health care benefits. [Def. 56(a)(1) Statement ¶ 20].


      On July 2, 2018, Mr. Nako sent Plaintiff a letter notifying him that he would

be medically disqualified from employment unless he submitted information from

his physician by July 16, 2018. [Def. 56(a) Statement ¶ 27](admitted as to contents

of letter). Plaintiff testified that he did not receive the letter and therefore did not

respond to it. [Def. Ex. 5 (Irizarry Depo.) at 72:01-72:13].




                                            9
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 10 of 20




      Thereafter, Plaintiff received a letter dated August 6, 2018 from Mark Fallon

stating that it served as confirmation of Plaintiff’s resignation because he failed to

respond to the July 2018 letter. [Dkt. 32-18, Def. Ex. 17 (Aug. 6, 2018 ltr.)]. Plaintiff

contacted his union in response to the letter and also contacted Defendant

regarding the payout of his pension. Def. Ex. 5 (Irizarry Depo.) at 72:01-72:13]; [Def.

56(a)(1) Statement ¶ 28](admitted). Thereafter, he received a letter from the director

of human resources stating that he was terminated due to medical disqualification ;

this meant that he would receive job postings from Defendant for six months and

was eligible for rehire. [Def. 56(a)(1) Statement ¶¶ 29, 30, 32](admitted). Plaintiff did

not reapply for any open positions until February 2019 when a bus operator

position became available. [Def. 56(a)(1) Statement ¶¶ 32-33](admitted). Plaintiff

was rehired as a bus operator beginning in April or early May 2019 after he passed

the physical examination, including the dexterity test. [Def. 56(a)(1) Statement ¶ 33]

(admitted).   Plaintiff   testified   that   he had a good relationship        with his

superintendents and supervisors. [Def. 56(a)(1) Statement ¶ 34](admitted).


                                       Legal Standard


      Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of proving

that no genuine factual disputes exist. See Vivenzio v. City of Syracuse, 611 F.3d

98, 106 (2d Cir. 2010). “In determining whether that burden has been met, the court

is required to resolve all ambiguities and credit all factual inferences that could be

drawn in favor of the party against whom summary judgment is sought.” Id. (citing

                                              10
         Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 11 of 20




Anderson, 477 U.S. 242, 255 (1986); Matsushita Electric Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)). This means that “although the court should review

the record as a whole, it must disregard all evidence favorable to the moving party

that the jury is not required to believe.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 151 (2000); see Welch-Rubin v. Sandals Corp., No. 3:03-cv-00481, 2004

WL 2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the summary judgment stage of the

proceeding, [the moving party is] required to present admissible evidence in

support of their allegations; allegations alone, without evidence to back them up,

are not sufficient.”) (citing Gottlieb, 84 F.3d at 518); Martinez v. Conn. State Library,

817 F. Supp. 2d 28, 37 (D. Conn. 2011). Put another way, “[i]f there is any evidence

in the record that could reasonably support a jury's verdict for the nonmoving

party, summary judgment must be denied.” Am. Home Assurance Co. v. Hapag

Lloyd Container Linie, GmbH, 446 F.3d 313, 315–16 (2d Cir. 2006) (internal quotation

marks and citation omitted).


         A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on mere

assertions that affidavits supporting the motion are not credible.” Gottlieb v. Cnty

of Orange, 84 F.3d 511, 518 (2d Cir. 1996). Where there is no evidence upon which

a jury could properly proceed to find a verdict for the party producing it and upon

whom the onus of proof is imposed, such as where the evidence offered consists

of conclusory assertions without further support in the record, summary judgment

may lie. Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir.

2010).


                                           11
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 12 of 20




                                        Analysis


      As an initial matter, the heading of the sole remaining count of the Complaint

alleges Discrimination, Hostile Work Environment, and Retaliatory Termination in

Violation of Title VII. [Compl. at 3]. Title VII makes it unlawful to discriminate against

an individual with respect to the terms and conditions of employment because of

an individual's race, color, religion, sex, or national origin. 42 U.S.C. § 2000e(2)(a).

Although Title VII often informs courts’ interpretation and application of the ADA,

it is a standalone statute. See Natofsky v. City of New York, 921 F.3d 337, 349 (2d

Cir. 2019), cert. denied, 140 S. Ct. 2668, 206 L. Ed. 2d 822 (2020)(holding that the

ADA does not incorporate Title VII’s “mixed-motives” standard).


      There are no allegations in the Complaint alleging discrimination on any

basis other than disability. Additionally, Plaintiff does not allege that he was

harassed on account of his disability. To the contrary, Plaintiff had a good

relationship with his managers and successfully re-applied for employment.


      Plaintiff does not assert that the physical examination requirements for

determining an employee’s fitness to return to work operating a bus are

discriminatory or that they were applied in a discriminatory manner. There is no

dispute that Plaintiff was unable to perform the essential function of a bus operator

from the time he was injured in September 2017 through his termination in August

2018. As evidenced by Plaintiff’s opposition brief, Plaintiff is proceeding on a

theory that Defendant failed to accommodate Plaintiff’s disability because it failed




                                           12
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 13 of 20




to engage in the interactive process by not alerting Plaintiff to potential transfer

opportunities. [Pl. Mem. in Opp’n at 3-4, 7-11].


      Pursuant to 42 U.S.C. § 12112, “no covered entity shall discriminate against

a qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of

employment.” 2


      Discrimination under Title I of the ADA includes, inter alia, “not making

reasonable accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability who is an applicant or employee,

unless such covered entity can demonstrate that the accommodation would

impose an undue hardship on the operation of the business of such covered

entity.” 42 U.S.C.A. § 12112(b)(5)(A). By its express terms, the ADA considers

reassignment to a vacant position as a potential reasonable accommodation. 42

U.S.C. § 12112(9).


      To establish a prima facie case of discrimination based on an employer's

failure to accommodate a disability, under the ADA, a plaintiff must demonstrate




2 The term “qualified individual” is defined by ADA to mean: “… an individual
who, with or without reasonable accommodation, can perform the essential
functions of the employment position that such individual holds or desires. For
the purposes of this subchapter, consideration shall be given to the employer's
judgment as to what functions of a job are essential, and if an employer has
prepared a written description before advertising or interviewing applicants for
the job, this description shall be considered evidence of the essential functions
of the job.” 42 U.S.C. § 12112(8)
                                         13
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 14 of 20




that “(1) [the plaintiff] is a person with a disability under the meaning of [the statute

in question]; (2) an employer covered by the statute had notice of his disability; (3)

with reasonable accommodation, plaintiff could perform the essential functions of

the job at issue; and (4) the employer has refused to make such accommodations.”

McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009) (internal

quotation marks omitted).


      “The ADA envisions an “interactive process” by which employers and

employees work together to assess whether an employee's disability can be

reasonably accommodated.” Jackan v. New York State Dep't of Lab., 205 F.3d 562,

566 (2d Cir. 2000)(citing 29 C.F.R. § 1630.2(o )(3)).


      Defendant argues it is entitled to summary judgment on Plaintiff’s failure to

accommodate claim because: (1) Plaintiff was provided with a reasonable

accommodation in the form of seven additional months of leave and (2) there was

no vacant position that Plaintiff was qualified for that did not involve operating a

bus. [Dkt. 31 (Def. Mem. in Supp.) at 21-26]. In opposition, Plaintiff argues that

material issues of fact exist because Defendant failed to engage in the interactive

process by failing to inform Plaintiff of open positions after he requested

consideration for other work opportunities following his March 29, 2018 fitness for

duty physical examination. [Pl. Mem. in Opp’n at 7-9]. In reply, Defendant argues

that Plaintiff has not claimed or demonstrated that he was qualified for any vacant

positions prior to his termination. [Def. Repl. Br. at 1-6]. The Court agrees with the

Defendant.



                                           14
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 15 of 20




      The Court agrees with Plaintiff that there are significant factual disputes

concerning whether the Defendant engaged in the interactive process to determine

if Plaintiff’s disability could be accommodated through transfer to a vacant

position. Interpreting the facts in a light most favorable to Plaintiff, the Court agrees

that the break down in communication regarding a potential reassignment

primarily lies with the Defendant. It is undisputed that Plaintiff made at least an oral

request for consideration for any internal opening that did not require driving a bus

with passengers. Ms. Turley and Mr. Nako were aware of Plaintiff’s physical

limitations and his request for reassignment, but they both deferred to Mr. Fallon.

Apparently, Mr. Fallon never followed up with Ms. Turley after his conversation with

the maintenance department manager and the human resources manager was

wholly unaware of the situation. Plaintiff testified to having called Ms. Turley three

times. Apart from Plaintiff’s vague testimony, there is no evidence that Defendant

sent Plaintiff available openings between March 2018 and until his termination in

August 2018.


      However, it is well established in the Second Circuit that failure to engage in

the interactive process does not itself give rise to liability under the ADA. In

McBride v. BIC Consumer Prod. Mfg. Co., 583 F.3d at 100, the Second Circuit held

that failure to engage in the interactive process does not form the basis for liability

under the ADA unless the employee bears their burden of persuasion to show that

an accommodation was possible. Graves v. Finch Pruyn & Co., 353 F. App'x 558,

561 (2d Cir. 2009)(same); Sheng v. M&TBank Corp., 848 F.3d 78, 86 (2d Cir. 2017)

(same); Noll v. Int'l Bus. Machines Corp., 787 F.3d 89, 97-98 (2d Cir. 2015)(same);


                                           15
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 16 of 20




see also Jackan, 205 F.3d at 567 (holding that the employee bears both the burden

of production and the burden of persuasion on the question of whether a suitable

vacancy existed at the time transfer is sought as an accommodation). Further,

“[t]he employer's failure to engage in such an interactive process, however, does

not relieve a plaintiff of her burden of demonstrating, following discovery, that

some accommodation of her disability was possible.” McBride, 583 F.3d at 101.

Accordingly, in McBride, the Second Circuit affirmed the grant of summary

judgment for the employer where the employee, a manufacturing worker who could

no longer be exposed to noxious fumes, could not establish that she was qualified

for any of the vacancies. Id. at 99.


      If the failure to engage in the interactive process does not give rise to liability

under the ADA, what incentive does an employer have to engage employees in

dialog to determine whether a reasonable accommodation exists? The Second

Circuit in McBride explained that by failing to engage in the interactive process the

employer “risks not discovering a means by which an employee's disability could

have been accommodated and thereby increases the chance that it will be found

to have violated the ADA.” Id. at 101. Additionally, the failure to engage in the

interactive process can also be introduced as evidence of disability discrimination,

with the caveat that the employee must still show the existence of a reasonable

accommodation. Sheng, 848 F.3d at 87.


      Plaintiff argues that under Curry v. Allan S. Goodman, 286 Conn. 390, 418,

944 A.2d 925 (2008), he need only establish that the Defendant failed to engage in

the interactive process to survive summary judgment. [Pl. Mem in Opp’n at 8, 11];

                                          16
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 17 of 20




(“Failure of the employer to engage in the interactive process alone may be

sufficient grounds for denying a defendant's motion for summary judgment,

because it is, at least, some evidence of discrimination.”) Curry, 286 Conn. at 418.


       The Connecticut Supreme Court in Curry was interpreting the Connecticut

Fair Employment Practices Act and the trial court’s application of Connecticut’s

summary judgment standard, as the district court previously dismissed Curry’s

federal ADA claim and remanded the state claims for lack of jurisdiction. 286 Conn.

at 397-98. Curry was decided before McBride. As McBride demonstrates, under the

ADA, summary judgment may lie for the employer where the employee fails to

establish the existence of a reasonable accommodation because the failure to

engage in the interactive process could not support a verdict for the employee

without more. Whether the failure of an employer to engage in the interactive

process alone is a sufficient ground to deny an employer’s motion for summary

judgment on a failure to accommodate claim appears to be a distinction in the

application of Connecticut and federal law. Compare Diaco v. Norwalk Pub. Sch.

Dist., No. FSTCV106007107S, 2014 WL 5138009 Conn. Super. Ct. Sept. 9,

2014)(relying on Curry in denying summary judgment because the employer failed

to demonstrate that they engaged in the interactive process) to McBride, 583 F.3d

at 101 (“… we adopt the reasoning of our sister Circuits and hold that an employer's

failure to engage in a sufficient interactive process does not form the basis of a

claim under the ADA and evidence thereof does not allow a plaintiff to avoid

summary judgment unless she also establishes that, at least with the aid of some

identified accommodation, she was qualified for the position at issue.”); see also


                                        17
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 18 of 20




Desmond v. Yale-New Haven Hosp., Inc., 738 F. Supp. 2d 331, 353 (D. Conn.

2010)(granting summary judgment and holding that McBride barred employee’s

claim that defendant failed to engage in the interactive process because employee

could not identify a reasonable accommodation that would have enabled her to

perform the essential functions of her position).


      The reasoning of McBride bars the Plaintiff's claim in this case. Plaintiff must

show the existence of a vacant position to which he could have been reassigned

after he sought an accommodation. See Jackan, 205 F.3d at 566–67. “[A]n employer

need not reassign an employee if no position is vacant. Nor is the employer obliged

to create a new position to accommodate the employee.” Norville v. Staten Island

Univ. Hosp., 196 F.3d 89, 99 (2d Cir.1999) (citation omitted)).


      Setting aside the issue of whether operating a bus is an essential function

of a cleaner and whether Plaintiff could legally or safely perform that task if

passengers were not present, Plaintiff has adduced no evidence to show that there

were any openings for a cleaner after he requested consideration for a transfer

following his fitness for duty examination on March 27, 2018. Plaintiff testified that

he did not see any positions open. Mr. Torres’s affidavit demonstrates that the

Defendant considered the possibility that Plaintiff could work as a cleaner if a

position became available, but dismissed the idea because they felt that Plaintiff

could not operate a bus safely notwithstanding the physician assistant’s

suggestion to the contrary. Since there is no evidence to establish a vacancy,

whether Plaintiff could perform the job with or without an accommodation is

immaterial.

                                          18
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 19 of 20




      As to the traffic specialist position, Plaintiff fails to establish that the position

was vacant because it appears on the March 9, 2018 job opportunities list but was

not included on the list two weeks later, meaning that the job was not available

when Plaintiff made the accommodation request. Moreover, Plaintiff testified that

he did not have any experience with record keeping, which was a stated

requirement of the job. Similarly, while the cashier position may have been open

on or after March 27, 2018, Plaintiff has not adduced any evidence to show that he

was qualified for the position, which required two years of full-time experience with

record keeping. Plaintiff has not shown that the essential functions of these

positions are in practice different than the Defendant’s job descriptions.


      In sum, as was the case in McBride, Defendant is entitled to summary

judgment because Plaintiff failed to show that he was qualified for a vacant

position. See McBride, 583 F.3d at 99. (“All of the vacant secretarial positions

required extensive secretarial experience and familiarity with a variety of business

software, which, as already noted, there is no evidence that McBride possessed.

Finally, there is no indication in the record that there were any vacant receptionist

positions at or about the time of McBride's dismissal.”).


      Finally, there is no evidence to suggest that Plaintiff was terminated because

of a discriminatory animus. Plaintiff received eleven months of medical leave,

including seven additional months after he exhausted FMLA leave. Defendant

continued to send Plaintiff letters seeking additional information regarding when

he would be able to return to work. At the time of his termination, it was undisputed

that Plaintiff was medically unable to resume working as a bus operator with or

                                           19
       Case 3:19-cv-00922-VLB Document 41 Filed 03/29/21 Page 20 of 20




without an accommodation within a finite, reasonable time. Plaintiff did not

request, and the ADA does not require indefinite unpaid medical leave. See Graves,

457 F.3d at 185-86 (citing Parker, 204 F.3d at 338). Plaintiff does not show that any

similarly   situated    non-disabled   employees      were treated    more favorably.

Additionally, Plaintiff had a good relationship with his supervisors and managers

and does not allege or show that any decision-maker harbored a discriminatory

animus.


      As the Court has determined that there is no evidence showing that Plaintiff

was qualified for a vacant position, given the duration of his leave, the decision to

terminate   him   for    medical   disqualification   can   not   constitute   disability

discrimination because he was no longer qualified to perform the essential

functions of the position. Therefore, Plaintiff fails to demonstrate a prima facie case

to establish a discriminatory discharge and the Court must grant Defendant’s

motion for summary judgment. Parker, 204 F.3d at 332.


                                       Conclusion


      For the above stated reasons, the Court GRANTS Defendant’s motion for

summary judgment. The Clerk is directed to enter judgment for the Defendant and

to close this case.


                                                IT IS SO ORDERED.

                                                _______/s/______________
                                                Hon. Vanessa L. Bryant
                                                United States District Judge

Dated at Hartford, Connecticut: March 29, 2021

                                           20
